PATTERSON, Judge.
Gerard Mulligan challenges his judgment and sentence for aggravated battery. Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she can find no meritorious grounds for appeal. She points out, however, that the trial court failed to enter written reasons under section 39.059(7)(d), Florida Statutes (Supp.1994), for imposing adult sanctions on Mulligan. Upon a review of the record, we agree that no grounds for reversal exist. Accordingly, we affirm Mulligan’s judgment and sentence and remand to the trial court for the entry of written reasons. Mulligan need not be present.
THREADGILL, C.J., and QUINCE, J., concur.